EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges and earnings to combined fixed charges and preference dividends for each of the fiscal years ended December 31, 2014, 2013, 2012, 2011 and 2010 are as follows: For the Year Ended December 31, (Amounts in thousands) Income from continuing operations before income taxes and income from partially owned entities $ 563,316 $ 450,385 $ 59,102 $ 463,295 $ 582,403 Fixed charges 547,403 541,421 525,457 538,456 540,505 Income distributions from partially owned entities 96,286 54,030 226,172 93,635 61,037 Capitalized interest and debt expense (62,786) (42,303) (16,801) (1,197) (864) Preferred unit distributions (50) (1,158) (9,936) (16,853) (18,192) Earnings - Numerator $ 1,164,889 Interest and debt expense $ 467,715 $ 481,304 $ 484,794 $ 508,555 $ 509,912 Capitalized interest and debt expense 62,786 42,303 16,801 1,197 864 1/3 of rental expense – interest factor 16,852 16,656 13,926 11,851 11,537 Preferred unit distributions 50 1,158 9,936 16,853 18,192 Fixed charges - Denominator Preferred share dividends 81,464 82,807 76,937 65,531 55,534 Combined fixed charges and preference dividends - Denominator $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preference dividends Earnings equals (i) income from continuing operations before income taxes and income from partially owned entities, plus, (ii) fixed charges, (iii) income distributions from partially owned entities, minus (iv) capitalized interest and (v) preferred unit distributions of the Operating Partnership. Fixed charges equals (i) interest and debt expense, plus (ii) capitalized interest, (iii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals and (iv) preferred unit distributions of the Operating Partnership. Combined fixed charges and preference dividends equals fixed charges plus preferred share dividends.
